DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of claims 1-9 and newly added claims 21-31 in the reply filed on 06/20/22 is acknowledged. By this election, claims 10-20 is cancelled; claims 1-9 and newly added claims 21-31 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 21-23 and 25-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (2018/0082883).
Regarding claim 1, Lee (Figs. 1-18) discloses a method comprising: forming a gate stack 68 on a first portion of a semiconductor fin 64 (Figs. 7A-7B); removing a second portion of the semiconductor fin 64 to form a recess 76 (Fig. 8A, [0029]); and forming a source/drain region 80 starting from the recess 76 (Fig. 10, [0031]), wherein the forming the source/drain region 80 comprises: performing a first epitaxy process to grow a first semiconductor layer 80 (Fig. 11, [0032]), wherein the first semiconductor layer 80 comprises straight-and-vertical edges (Fig. 16); and performing a second epitaxy process to grow a second semiconductor layer 84 on the first semiconductor layer 80 (Fig. 16, [0033]), wherein the first semiconductor layer 80 and the second semiconductor layer 84 are of a same conductivity type (Fig. 16, [0033]).  

Regarding claim 3, Lee (Figs. 11) discloses wherein the first semiconductor layer 80 is grown from an underlying semiconductor strip 58, with the underlying semiconductor strip 58 being between opposing portions of shallow trench isolation regions 62, and wherein a portion of the first semiconductor layer 80 having the straight-and-vertical edges is wider than the underlying semiconductor strip 58.  

Regarding claim 4, Lee (Figs. 11) discloses wherein the source/drain region 80 has a lower portion between opposing portions of shallow trench isolation regions 62, and the straight-and-vertical edges belong to a portion of the first semiconductor layer 80 protruding higher than the shallow trench isolation regions 62.  

Regarding claim 21, Lee (Figs. 1-18) discloses a method comprising: forming dielectric isolation regions 62 extending into a semiconductor substrate 50 (Fig. 4, [0024]); recessing the dielectric isolation region 62 to form a protruding semiconductor fin 64 protruding higher than top surfaces of the dielectric isolation regions 62 (Fig. 5, [0023]); forming a gate stack 68 on a top surface and sidewalls of the protruding semiconductor fin 64 (Figs. 7A-7B, [0026]); epitaxially growing a source/drain region (80, 84) on a side of the gate stack 68 (Fig. 11), the epitaxially growing the source/drain region comprising: epitaxially growing a first semiconductor layer 80 comprising a first vertical edge and a second vertical edge parallel to each other (Fig. 11, [0032]); and epitaxially growing a second semiconductor layer 84 on the first semiconductor layer 80, wherein the second semiconductor layer 84 extends both laterally and vertically from the first semiconductor layer 80 (Fig. 11, [0033]).  

Regarding claims 22 and 26, Lee (Figs. 11) discloses the epitaxially growing the source/drain region 80 comprises in-situ doping an n-type/p-type impurity ([0037-0038]).  

Regarding claim 23, Lee (Figs. 11-18) discloses wherein the first semiconductor layer 80 comprises triangular top surfaces in a cross-sectional view.  

Regarding claim 25, Lee (Figs. 11-18) discloses wherein the epitaxially growing the second semiconductor layer 84 comprises a conformal deposition process.  

Regarding claim 27, Lee (Figs. 14) discloses wherein at a time the second semiconductor layer 84 starts to be grown, the first semiconductor layer 80 comprises a first planar top surface ([0033]).  

Regarding claim 28, Lee (Figs. 14) discloses wherein the second semiconductor layer 84 comprises a second planar top surface ([0033]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 24 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2018/0082883) (Lee’883) in view of Lee et al. (2019/0181225) (Lee’225).
Regarding claims 2 and 29, Lee’883 (Figs. 1-18) discloses a method comprising: forming a plurality of isolation regions 62 comprising a first portion and a second portion, wherein a semiconductor strip 64 is located between and contacting the first portion and the second portion (Fig. 5); and forming a source/drain region (80, 84) overlapping the semiconductor strip 64/58 (Fig. 11, [0032]), the forming the source/drain region comprising: depositing a first semiconductor layer 80 comprising: a first vertical edge and a second vertical edge of the first semiconductor layer 80 (Figs. 11-16); and a first slanted top surface and a second slanted top surface joining with each other to form a triangle, wherein the first slanted top surface and the second slanted top surface are connected to the first vertical edge and the second vertical edge, respectively (Figs. 11-16); and depositing a second semiconductor layer 84 on the first semiconductor layer 80 ([0033]).  
Lee’883 discloses all the claimed limitations except for depositing a first semiconductor layer comprising: a first vertical edge and a second vertical edge on (110) planes of the first semiconductor layer.
Lee’225 (Fig. 2B) discloses the straight-and-vertical edges are on (110) planes of the first semiconductor layer SD1 ([0044]) depending upon the efficiency of the device in a particular application. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Lee’883 by forming the straight-and-vertical edges are on (110) planes of the first semiconductor layer for depending upon the efficiency of the device in a particular application, as taught by Lee’225 (see Fig. 2B, [0044]).

	Regarding claim 24, Lee’883 discloses all the claimed limitations except for a ratio of a height of the first vertical edge to a distance between the first vertical edge and the second vertical edge is greater than about 5. However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to form a ratio of a height of the first vertical edge to a distance between the first vertical edge and the second vertical edge is greater than about 5 as claimed, because the dimensions can be varied for other implementations.


Regarding claim 30, Lee’883 (Figs. 11-18) discloses wherein the source/drain region 80 is of n-type ([0037]), and the depositing the second semiconductor layer 84 comprises a conformal deposition process.  

Regarding claim 31, as discussed the combination above, Lee’883 (Figs. 11-18) discloses the second semiconductor layer 84 can be in-situ n-type or p-type doping ([0037]), but does not disclose the second semiconductor layer is in-situ doped as having a higher concentration than the first semiconductor layer.
Lee’225 (Figs. 2B) discloses the second semiconductor layer SP2 ([0066]) is in-situ doped as having a higher n-type doping concentration than the first semiconductor layer SP1 ([0064]).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Lee’883 as taught by Lee’225 by forming the second semiconductor layer is in-situ doped as having a higher n-type doping concentration than the first semiconductor layer, because such a forming the concentration can vary depending upon the device in a particular application.
	
Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose all the limitations recited in the claims 5 and 7. Specifically, the prior art of record fails to disclose wherein the same conductivity type is n-type, and the first epitaxy process is performed at a first temperature, and the second epitaxy process is performed at a second temperature lower than the first epitaxy process (in claim 5); or wherein the same conductivity type is p-type, and the first semiconductor layer has a first germanium atomic percentage, and the second semiconductor layer has a second germanium atomic percentage higher than the first germanium atomic percentage (in claim 7).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THERESA T DOAN/               Primary Examiner, Art Unit 2814